Citation Nr: 0313750	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-46 588	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the ratings assigned following the grant 
of service connection for impingement syndrome of the left 
shoulder, 0 percent (noncompensable) from February 1, 1993, 
and 10 percent from March 22, 1994.  

2.  Entitlement to service connection for a degenerative 
disease, right shoulder rotator cuff syndrome, claimed as 
chronic right shoulder pain, to include as secondary to 
service-connected degenerative disease of the cervical spine.

3.  Entitlement to an increased rating for dyshidrotic hand 
eczema, tinea pedis and tinea cruris.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1993.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision that, 
inter alia, granted service connection for impingement 
syndrome of the left shoulder and assigned a noncompensable 
evaluation, effective February 1, 1993, denied service 
connection for a right shoulder condition and granted a 10 
percent evaluation for the veteran's service-connected skin 
condition.  The RO notified the veteran of the decision by 
letter of July 17, 1995.  The veteran filed a notice of 
disagreement in July 1996.  The RO issued a statement of the 
case in August 1996.  The veteran filed a substantive appeal 
in October 1996.  

In August 2000, the Board remanded the issues on appeal to 
the RO for further development.  Although not noted in the 
prior remand, as the claim for a higher initial evaluation 
for impingement syndrome of the left shoulder involves an 
original claim, the Board has framed the issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  By a supplemental statement of the case issued in 
August 2002, the RO assigned a 10 percent evaluation for the 
veteran's service-connected left shoulder disability, 
effective March 22, 1994.  Inasmuch as a higher evaluation is 
available for the veteran's left shoulder disability, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In January 2003, the Board notified the veteran of recent 
changes in the rating criteria for evaluating his service-
connected dyshidrotic hand eczema, tinea pedis and tinea 
cruris.  Neither the veteran nor his representative has 
responded.  

The Board's decision on the ratings assigned following the 
grant of service connection for impingement syndrome of the 
left shoulder is set forth below.  The remaining issues are 
addressed in the remand following the order portion of the 
decision.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for higher evaluations for impingement 
syndrome of the left shoulder has been accomplished.  

2.  The veteran is right hand dominant.  

3.  Between the February 1, 1993 effective date of the grant 
of service connection and March 21, 1994, the veteran's left 
shoulder disability was manifested by subjective complaints 
of pain on motion, but no objective findings of any 
limitation of motion, or impairment of the joint.  

4.  Since March 22, 1994, the veteran's left shoulder 
disability has been productive of some limitation of motion, 
but the left arm can be raised to well above the shoulder 
level, and there is no evidence of other impairment of the 
joint.


CONCLUSION OF LAW

As the initial noncompensable evaluation assigned following 
the grant of service connection and the 10 percent rating 
assigned since March 22, 1994 for impingement syndrome of the 
left shoulder were proper, the criteria for any higher 
evaluations are not met.  U.S.C.A. §§ 1155, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for higher evaluations for impingement 
syndrome of the left shoulder has been accomplished. 

The June 1995 rating decision, the August 1996 Statement of 
the Case, and the August 2002 Supplemental Statement of the 
Case, the RO advised the veteran and his representative of 
the basic laws and regulations governing his claim and the 
bases for the denial of the claim.  Additionally, the Board 
remand of August 2000 and RO letters of August 2000 and 
October 2001 further advised the veteran of the changes to 
the law brought about by the passage of the VCAA.  Hence, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of August 2000, 
September 2001 and October 2001) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
aforementioned letters, which instructed the veteran to 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, the Board finds 
that, with respect to the issue currently under 
consideration, the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development with 
respect to the issue under consideration has been 
accomplished.  The veteran advised the RO that all medical 
treatment was received at the VA Medical Center in 
Fayetteville, North Carolina.  VA outpatient treatment 
records from such medical center were associated with the 
claims file, and, as indicated above, the RO sought 
authorization to obtain any outstanding private outpatient 
treatment records.  The veteran was afforded VA examinations 
in May 1995, July 1997, December 2001 and May 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

The veteran's service medical records reflect that he was 
seen several times in service with complaints of left 
shoulder pain.  Pertinent diagnoses included impingement 
syndrome of the left shoulder.  On his September 1992 
separation examination, the veteran reported that he was 
right-hand dominant.  The separation examination report did 
not note any residual shoulder disability.  

A VA examination of June 1993 included the veteran complaints 
of shoulder pain.  However, no clinical findings were 
reported with respect to the veteran's left shoulder.  

VA outpatient treatment records reflect that the veteran was 
seen in August 1994 with complaints of left shoulder pain 
with radiation to the left arm.  There was some localized 
tenderness over the anterior aspect of the left shoulder.  
There was no motor weakness and full muscle strength.  He was 
able to perform full range of motion, but complained of pain 
at 90 degrees of abduction.  In September 1994, he was 
diagnosed with impingement syndrome of the left shoulder.  At 
such time, he was able to produce active range of motion but 
with complaints of pain.  

During a VA examination in May 1995, the veteran reported 
that his left shoulder condition had improved with treatment.  
He complained only of occasional, slight pain in the 
shoulder.  As regards the left shoulder, examination revealed 
no deformity, crepitus, limitation of motion, abnormal 
mobility, tenderness, and swelling or other evidence of 
pathology.  There was no nonunion or malunion of the joint.  
An x-ray revealed normal findings.  

During a VA examination in July 1997, the veteran reported 
pain and loss of motion in the left shoulder.  The examiner 
noted that there was no swelling or deformity but the 
shoulder did produce crepitus.  He could produce forward 
elevation to 90 degrees, abduction to 95 degrees, internal 
rotation of 90 degrees and external rotation of 20 degrees.   
All movements were accompanied by pain.  An x-ray examination 
did not reveal any abnormalities.  

During a VA examination in April 1999, the veteran reported 
that his left shoulder continued to give him problems with 
limitation of motion.  Examination of the anterior shoulder 
bursa revealed tenderness.  Anterior elevation of the left 
shoulder was to 112 degrees, lateral abduction to 110 
degrees, external rotation to 90 degrees but internal 
rotation was limited to 32 degrees.  An x-ray examination was 
normal and found no significant interval change with the July 
1997 examination.  The diagnosis was bursitis of the left 
shoulder, rule out impingement or rotator cuff disease.  

During a VA shoulder examination in May 2002, the veteran 
reported pain upon elevation, on rotation and upon taking his 
arm away from his shoulder.  He complained that his right 
shoulder was worse than the left.  Examination revealed no 
deformity or swelling of the left shoulder.  He had pain on 
elevation and on abduction and very mild crepitus.  He did 
not have pain on popping the shoulder or taking the shoulder 
down from elevation to the waist or knee level.  He was 
unable to reproduce symptoms of impingement.  He could 
forward elevate to 180 degrees, with pain beginning at 120 
degrees.  He had abduction to 140 degrees, with pain 
beginning at 90 degrees.  He had extension to 40 degrees, 
external rotation to 60 degrees and internal rotation to 90 
degrees.  An x-ray examination was normal.  He was diagnosed 
with history of impingement syndrome with painful motion on 
elevation.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO has assigned a staged rating for the veteran's 
service-connected left shoulder disability.  For the period 
from February 1, 1993 to March 22, 1994, the disability is 
rated as zero percent or noncompensably disabling.  Since 
March 22, 1994, the left shoulder disability is rated as 10 
percent disabling.  

The left shoulder disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5203 (2002), indicating that it 
is an unlisted condition, rated by analogy to impairment of 
the clavicle or scapula.  See 38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 5203, a 10 percent evaluation is 
warranted under that code for malunion of the clavicle or 
scapula or nonunion of the clavicle of scapula without loose 
movement.  A 20 percent evaluation is warranted under that 
code for dislocation of the clavicle or scapula, or nonunion 
of the clavicle or scapula with loose movement, in either the 
major or minor shoulder.  A 20 percent evaluation represents 
the highest evaluation available under this code; however the 
regulation provides that a disability may also be rated on 
the basis on impairment of function of a contiguous joint.  

Alternatively, the veteran's left shoulder disability may 
also be rated on the basis of limitation of motion of the arm 
under Diagnostic Code 5201.  As noted previously, the veteran 
is right-handed; therefore, the veteran's left shoulder is 
the minor shoulder.  A 20 percent rating for the minor arm 
under this code is assignable for limitation of motion of the 
left arm at shoulder level, or midway between the side and 
shoulder level.  A 30 percent rating under this code is 
warranted for limitation of motion of the left arm to 25 
degrees from the side, for the minor arm.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board notes that there is scant evidence 
pertaining to the veteran's left shoulder disability for the 
period from February 1, 1993 to March 22, 1994.  The Board 
notes that the only evidence of records is a VA general 
medical examination of June 1993 that included the veteran 
complaints of shoulder pain.  However, the complaints were 
not substantiated by clinical findings, and there is no 
objective evidence to establish any joint impairment.  As 
such, the Board finds that he assignment of the initial 
noncompensable evaluation from February 1, 1993 through March 
21, 1994 is appropriate.  

Since March 22, 1994, the evidence shows that the veteran has 
consistently complained of varying levels of pain in the left 
shoulder and limitation of motion.  However, after 
consideration of all of the evidence of record, the Board 
finds that the evidence does not support the assignment of an 
evaluation greater than 10 percent since that date.  In this 
regard, the Board notes that X-rays of the veteran's left 
shoulder were normal on VA examinations in May 1995, July 
1997, April 1999 and May 2002.  Thus, there is no nonunion 
such as would permit assignment of a 20 percent rating under 
Diagnostic Code 5203.  The Board notes that malunion, a basis 
for a 10 percent rating under Diagnostic Code 5203, also is 
not shown.  

The Board has considered whether the veteran is entitled to a 
higher evaluation based upon impairment of function of a 
contiguous joint.  As noted above, in order to receive a 20 
percent evaluation under Diagnostic Code 5201, the veteran 
must show arm range of motion on flexion or abduction limited 
to shoulder level, or essentially 90 degrees.  The provisions 
of 38 C.F.R. § 4.71, Plate I, indicate that the normal 
shoulder elevation and abduction are each from zero to 180 
degrees, and that normal shoulder internal and external 
rotation are from zero to 90 degrees.  In this case, while 
the veteran has shown range of motion of the arm limited by 
his shoulder disability, he has consistently been able to 
produce equal to or greater than 90 degrees of forward 
elevation or abduction.  Clearly, his left shoulder motion 
was most limited on VA examination in July 1997; however, he 
was able to accomplish full range of left shoulder motion in 
August 1994 and September 1994 and May 1995.  Moreover, 
during the most recent examination in May 2002, he was able 
to produce elevation to 180 degrees and abduction to 140 
degrees.  As the preponderance of the evidence shows that 
left arm motion in not limited to 90 degrees or less, a 20 
percent evaluation is not warranted under Diagnostic Code 
5201.  

In this case, the Board finds that the 10 percent assigned 
for the left shoulder disability is appropriate even when 
functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, is considered.  In this regard, the Board 
notes the evidence of pain during range of motion testing of 
the affected joints.  However, even with such pain, during 
the most recent VA examination, the veteran was still able to 
accomplish forward elevation to 120 degrees without pain.  
While, conceivably, the veteran may experience additional 
functional loss with repeated use of the left shoulder and/or 
during flare-ups, there is no evidence that, during any such 
times, the veteran experiences such disabling pain as to meet 
the criteria for the next higher 20 percent evaluation.  
Additionally, there is no evidence of weakened movement, 
excess fatigability, incoordination, swelling, deformity or 
atrophy of disuse.  As such, the Board finds no basis for 
assignment of any higher evaluation based on any of the 
factors noted in sections 4.40 and 4.45 and DeLuca.  

For all the foregoing reasons, the Board finds that there is 
no basis for assignment of more than the nonconcompensable 
evaluation assigned from February 1, 1993, and no basis for 
assignment of more than the 10 percent evaluation assigned 
since March 22, 1994.  Hence, the claim for higher evaluation 
at each stage must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable evaluation for impingement syndrome of 
the left shoulder since February 1, 1993 is denied.  

An evaluation greater than 10 percent for impingement 
syndrome of the left shoulder since March 22, 1994 is denied.  

REMAND

The Board finds that the evidence of record is currently 
insufficient to evaluate either of the claims remaining on 
appeal.

In this regard, the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes the VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  
In claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

The veteran contends that his right shoulder condition is due 
to or aggravated by his service-connected degenerative 
disease of the cervical spine.  While the veteran was 
afforded VA examinations in December 2001 and May 2002 that 
included an examination of the right shoulder and cervical 
spine, no opinions were offered by the examiners as to 
whether a cervical spine condition caused or aggravated the 
veteran's right shoulder.  

Regarding the veteran's service-connected skin condition, the 
Board notes that the criteria pursuant to which skin 
conditions are evaluated were revised effective August 30, 
2002.  See 67 Fed. Reg. 45,590 through 45,599 (July 31, 
2002).  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  As indicated above, the veteran was notified 
of the changes by letter of January 2003, and was afforded a 
VA examination in May 2002.  However, there recent 
examination report does not include findings responsive to 
the revised criteria, and there is otherwise no evidence of 
record addressing the revised criteria.  

Hence, after associating with the claims file all outstanding 
medical evaluation and/or treatment records from any sources 
identified by the veteran, the RO should arrange for the 
veteran to undergo appropriate examinations of his right 
shoulder and skin.  The veteran is hereby advised that a 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claim for service 
connection, and may serve as the basis for the denial of the 
increased rating claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) sent to the veteran 
concerning such examination(s).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
additional action:

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization for release 
to the VA, concerning any outstanding 
records of pertinent evaluation and 
treatment (pertaining to the right 
shoulder, and the skin).  If the veteran 
responds, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2002).

2.  After the veteran responds and all 
records/responses from each contacted 
entity has been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for him to undergo 
VA orthopedic examination of his right 
shoulder and VA dermatology examination 
of his skin and an appropriate VA medical 
facility.  The entire claims file must be 
made available to each physician 
designated to examine the veteran the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.   Each 
examiner should accomplish all 
appropriate tests and studies, and report 
all clinical findings in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
printed (typewritten) report. 

a.  The orthopedic examiner should 
accomplish range of motion studies of the 
right shoulder (in degrees, with normal 
ranges reported for comparison purposes).  
After examination of the veteran, and 
review of the claims file, the examiner 
should offer an opinion, with respect to 
each diagnosed right shoulder condition, 
as whether such disability is, as least 
as likely as not, the result of injury or 
disease incurred or aggravated during 
service; or b) was caused or is 
aggravated by his service-connected 
degenerative disease of the cervical 
spine.  

b.  The dermatologist should describe the 
manifestations of the veteran's eczema, 
tinea pedis and tinea cruris in 
accordance with pertinent former and 
revised rating criteria for evaluation of 
the condition.  Specifically, the 
examiner should address the following:  
With regard to dermatitis, eczema, tinea 
pedis or tinea cruris, pertinent to the 
former criteria, the examiner should 
comment upon the existence, and frequency 
(or extent, as appropriate) of 
exfoliation, exudation, itching, 
ulceration, and/or crustation; as well as 
whether the condition is markedly 
disfiguring, exceptionally repugnant, or 
results in systemic or nervous 
manifestations.  

Pertinent to the revised criteria the 
examiner should address whether such 
found condition(s): affects at least 5 
but less than 20 percent of the entire 
body or at least 5 percent but less than 
20 percent of exposed areas affected, or 
has required intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period; affects 20 to 
40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or affects more than 40 percent 
of the entire body or more than 40 
percent of exposed areas is affected, or 
has required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.  

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.  If the veteran's 
scars are considered disfiguring, the 
examiner should also, consistent with the 
revised criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion of asymmetry of one, two, or 
three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).  

3.  If the veteran fails to report to any 
examination, the RO should obtain and 
associate with the claims file copies of 
any notice(s) of the examination(s) sent 
to the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completion of the requested 
development, and any additional 
notification and/or development action 
warranted, the RO should adjudicate each 
claim remaining on appeal in light of all 
pertinent evidence and legal authority 
(to include, as regards the claim for an 
increased rating for skin disability, 
38 C.F.R. § 3.655 if the veteran fails to 
report for the examination, and 
otherwise, the former and revised 
criteria for evaluating skin disability).  

6.  If any benefits sought on appeal 
remain denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of any additional legal 
authority applied, along with full 
reasons and bases for the 
determination(s)) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

